86 F.3d 1158w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Jerry L. MONTGOMERY, Petitioner-Appellant,v.Christopher E. MELOY, Superintendent, Respondent-Appellee.Jerry L. MONTGOMERY, Petitioner-Appellant,v.Christopher E. MELOY, Superintendent, Respondent-Appellee.
Nos. 95-3183, 95-3376.
United States Court of Appeals, Seventh Circuit.
Submitted April 30, 1996.Decided May 14, 1996.Rehearing and Suggestion for Rehearing En Banc Denied June20, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION